Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-5 in the reply filed on 6/3/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.



DETAILED ACTION
	This is the first action on the merits for application 16/901570.  Claims 1-19 are currently pending in this application. Claims 1, 2, 4-19 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HASHIMOTO (2016/0375958).

Regarding Claim 1, HASHIMOTO teaches A control device comprising: an electronic controller configured to control a transmission to shift a transmission ratio of a human-powered vehicle in accordance with a first shifting condition set (crank rotational frequency S33, S35) based on a first reference value the electronic controller being configured to control the transmission to restrict shifting of the transmission ratio of the human-powered vehicle regardless of the first shitting condition upon determining a second shifting condition (GA)(S25) set based on a second reference value is satisfied, and the second reference value including at least one of a reference value indicating an acceleration tendency of the human-powered vehicle and a reference value indicating a deceleration tendency of the human-powered vehicle [0097].

Regarding Claim 2, HASHIMOTO teaches wherein the second reference value (GA)(S25) includes the acceleration of the human-powered vehicle, and the electronic controller is configured to determine that the second shifting condition is satisfied and restrict the shifting of the transmission ratio of the human-powered vehicle upon determining the acceleration of the human-powered vehicle is greater than or equal to a first predetermined value [0097].

Regarding Claim 5, HASHIMOTO teaches wherein the first shifting condition includes a first threshold value (S33)(S34) and a second threshold value (S35)(S36) that is smaller than the first threshold value, the electronic controller is configured to perform a second shifting that increases the transmission ratio of the human-powered vehicle upon determining the first reference value is greater than or equal to the first threshold value, and the electronic controller is configured to perform a first shifting that decreases the transmission ratio of the human-powered vehicle upon determining the first reference value is less than or equal to the second threshold value (Fig. 6).

Regarding Claim 6, HASHIMOTO teaches wherein the first shifting condition includes a first threshold value (S33)(S34) and a second threshold value (S35)(S36) that is smaller than the first threshold value, the electronic controller is configured to perform a second shifting that increases the transmission ratio of the human-powered vehicle upon determining the first reference value is greater than or equal to the first threshold value, and the electronic controller is configured to perform a first shifting that decreases the transmission ratio of the human-powered vehicle upon determining the first reference value is less than or equal to the second threshold value (Fig. 6).

Regarding Claim 7, HASHIMOTO teaches wherein the second reference value differs from the first reference value [0097].

Regarding Claim 8, HASHIMOTO teaches wherein the first reference value includes at least one of a cadence, a torque acting on a crank of the human-powered vehicle, a power, and a vehicle speed of the human-powered vehicle (Figs. 5-13).

Regarding Claim 9, HASHIMOTO teaches wherein the first reference value includes the cadence, and the electronic controller is configured to restrict a second shifting that increases the transmission ratio of the human-powered vehicle upon determining the cadence is greater than or equal to a third threshold value (S33)(S34) that is greater than the first threshold value (Figs. 5-13).

Regarding Claim 19, HASHIMOTO teaches A transmission system comprising the control device according to claim 1, and the transmission system further comprising: the transmission (18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (2016/0375958) in view of BIDERMAN (2016/0014252).

Regarding Claim 10, HASHIMOTO does not teach wherein the first reference value includes the vehicle speed, and the electronic controller is configured to calculate an estimated cadence of the human- powered vehicle from the vehicle speed.
BIDERMAN teaches wherein the first reference value includes the vehicle speed, and the electronic controller is configured to calculate an estimated cadence of the human- powered vehicle from the vehicle speed [0913]-[0915]. The wheel speed sensor also provides the vehicle speed.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the control system in HASHIMOTO to have the estimation system in BIDERMAN to provide a cadence speed input to the control system without the added cost of providing a cadence speed sensor.

Regarding Claim 11, HASHIMOTO as modified teaches wherein the first reference value further includes the cadence and the torque acting on the crank of the human-powered vehicle, and the electronic controller is configured to determine whether or not the first shifting condition is satisfied based on the estimated cadence upon determining the torque is less than or equal to a third predetermined value (Figs. 5-13)[0135][0136].

Regarding Claim 12, HASHIMOTO as modified teaches wherein the electronic controller is configured to determine whether or not the first shifting condition is satisfied every predetermined period and is configured to shift the transmission ratio of the human-powered vehicle upon determining the first shifting condition is satisfied a predetermined number of times (Figs. 5-13)[0135][0136].

Regarding Claim 13, HASHIMOTO as modified teaches wherein the predetermined period is set by rotation of a crank of the human-powered vehicle (Figs. 5-13)[0135][0136]. The period could be one sensor reading

Regarding Claim 14, HASHIMOTO as modified teaches wherein the predetermined number of times is three times (Figs. 5-13)[0135][0136]. The shift condition could be satisfied 3 times during the predetermined number of times.


Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (2016/0375958) in view of HAHN (2020/0346714).

Regarding Claim 15, HASHIMOTO teaches wherein the second reference value (GA)(S25) includes an acceleration of the human-powered vehicle and the electronic controller is configured to determine whether or not the second shifting condition is satisfied based on acceleration of the vehicle [0097],
HASHIMOTO does not teach a plurality of accelerations of the human-powered vehicle calculated at predetermined intervals. 
HAHN teaches a plurality of accelerations of the human-powered vehicle calculated at predetermined intervals [0062]([0042],[0043] in provisional 62/841,924).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the control in HASHIMOTO to include the acceleration sampling in HAHN so the controller acts based on a more accurate acceleration finding.

Regarding Claim 16, HASHIMOTO as modified teaches wherein the electronic controller is configured to determine that the second shifting condition is satisfied and is configured to restrict the shifting of the transmission ratio of the human- powered vehicle upon determining at least one of successive ones of the plurality of accelerations of the human-powered vehicle is greater than or equal to a first predetermined value [0097].

Allowable Subject Matter
Claims 4, 5, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the second reference value includes the deceleration of the human-powered vehicle, and the electronic controller is configured to determine that the second shifting condition is satisfied and is configured to restrict the shifting of the transmission ratio of the human- powered vehicle upon determining the deceleration of the human-powered vehicle is greater than or equal to a second predetermined value with the other elements in Claim 4.
Wherein the second reference value includes a deceleration of the human-powered vehicle, and the electronic controller is configured to determine whether or not the second shifting condition is satisfied based on a plurality of decelerations of the human-powered vehicle calculated at predetermined intervals with the other elements in Claim 17.

Conclusion
The prior art made of record and not relied upon in the attached form PTO-892 is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654